UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7805


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES EMANUEL RASH, a/k/a Chaz, a/k/a Charlie,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:01-cr-00025-JPB-DJJ-1)


Submitted:    December 15, 2009            Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Emanuel Rash, Appellant Pro Se. Paul Thomas Camilletti,
Assistant   United  States  Attorney,  Thomas  Oliver  Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles      Emanuel     Rash       appeals    the     district     court’s

order denying his motion for a reduction of sentence, which Rash

styled   as    a    petition     for   writ       of    audita     querela.      We   have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                            United

States v. Rash, No. 3:01-cr-00025-JPB-DJJ-1 (N.D.W. Va. Sept.

15, 2009).      We dispense with oral argument because the facts and

legal    contentions       are   adequately            presented    in   the    materials

before   the       court   and   argument         would    not     aid   the   decisional

process.

                                                                                 AFFIRMED




                                              2